Title: From Benjamin Franklin to Cadwalader Evans, 3 June 1772: extract
From: Franklin, Benjamin
To: Evans, Cadwalader


London, 3 June, 1772.
I have at length purchased Stringfellow’s right for you, or for you and Mr. James, as you settle it between you. As it was he that immediately recommended the business to me, I have sent the writings to him by this packet. The rights cost £110, and the charges were £5 15s. 6d. There is a letter of the Proprietary to Mr. Tilghman, which it is supposed will remove all difficulties in the office, and I hope the purchase will prove advantageous. Be so good as to acquaint the Silk Committee, to whom I wrote fully by the last packet, that I have since received the bounty from Boydell the broker. The whole sum from government was £35 19s. 6d.; the charges were £5 11s. 6d.; so the net sum received by me was £30 8s. 0d. This, with the £121 5s. 0d., which I am to receive on the 10th instant, will make the whole £152 13s. 0d., subject to the orders of the Committee.
